DeCourcy, J.
These actions of tort, tried together, are brought to recover for injuries resulting from a collision which occurred at the intersection of two streets in Northampton, between a car of the defendant and the horse and wagon of the plaintiff, John J. Moriarty.
Upon the evidence the jury could find the following facts: North Street runs easterly from and at right angles with King Street; and the North Street car tracks curve to the south to connect with the King Street tracks. It was dusk at the time of the collision, but the place was well lighted by an electric lamp at the intersection of the streets and by the electric headlight on the car. The plaintiff, John J. Moriarty and his employee occupied all the seat of the wagon, and his son Donald was seated upon one of the bags in the body of the vehicle. They were travelling northerly on the right hand side of King Street. As they approached the corner, the driver Moriarty saw this car on North Street, coming toward King Street, and he brought his horse to a halt within twenty feet of the curved track which crossed the roadway. The car then stopped at a white post on North Street, with the fender about a foot over the cross walk; and the driver, John J. Moriarty, seeing that his course was unobstructed, set forward. -When the horse’s head was about opposite the car, the starting bell was rung. The motorman, who was then facing the rear of his car, apparently talking with some one, turned around and immediately started the car in motion, without looking to the right or left along King Street for approaching travellers. Moriarty called out to him to stop, and endeavored to turn the horse to the left, but the car continued on, knocked down the horse, broke the. wagon and harness and threw the plaintiff Donald to the ground.
From this summary statement of the facts in evidence it is manifest that the issues of the defendant’s negligence and the due care of the plaintiffs were for the jury. Smith v. Holyoke Street Railway, 210 Mass. 202.

Exceptions overruled.